Citation Nr: 9919346	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-32 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 until 
November 1966.

In July 1997, the Board of Veterans' Appeals (Board) remanded 
the issue of entitlement to service connection for right knee 
disability on a secondary basis to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa, for 
additional development.  This remand also directed that a 
Statement of the Case needed to be provided to the veteran on 
the issue of entitlement to a total disability rating based 
on unemployability due to service-connected disability, which 
had been originally denied in an August 1994 rating decision.

An April 1998 rating decision granted service connection for 
chondromalacia of the right knee, gunshot wound scar and skin 
graft of the left knee, and herniated disc at L4-5 with 
degenerative disc disease of the lumbosacral spine.  A 
subsequent April 1998 Supplemental Statement of the Case 
denied a total disability rating based on individual 
unemployability.  The case is again before the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  Service connection is in effect for incomplete paralysis 
of the left peroneal nerve, evaluated as 30 percent 
disabling; left knee lateral instability, rated 30 percent 
disabling; shortening of the left leg, rated 10 percent 
disabling ; gunshot wound scar and skin graft of the left 
knee, rated 10 percent disabling; herniated disc at L4-5, 
rated 20 percent disabling; and right knee chondromalacia, 
rated 10 percent disabling; a combined disability evaluation 
of 80 percent is in effect for the service-connected 
disabilities.  

3.  The veteran has completed the 10th grade; recent evidence 
indicates that he is working full time as a truck driver. 

4.  The veteran's service-connected disabilities in the 
aggregate do not preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based upon individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is totally disabled and unable to 
obtain or engage in any gainful employment due to service-
connected disability.  His accredited representative requests 
that the case be remanded if the benefit sought on appeal 
cannot be granted.  

As a preliminary matter, the Board finds that the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disability is 
plausible and capable of substantiation, and is thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Moreover, the 
totality of the medical evidence collected since this veteran 
filed this appeal is sufficient, in the Board's view, to make 
an adequate determination with respect to employability.  
Consequently, the Board is satisfied that all relevant 
evidence has been obtained and that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are administered under the VA's 
Schedule for Rating Disabilities found in 38 C.F.R. Part 4 
(1998) and are designed to compensate the veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155. 
Separate diagnostic codes identify the various disabilities.  

A total compensation rating based on individual 
unemployability may be assigned when it is shown that the 
veteran, by reason of his service-connected disabilities, is 
precluded from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340. 3.341, 4.16.  A total 
disability rating may also be based primarily upon the 
average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not for individual success in overcoming it.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful employment.  See 38 C.F.R. § 4.15 
(1998).  

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the VA Adjudication Procedure Manual (M21- 
1), Part VI, par. 7.09, Change 58 (January 31, 1997), defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet.App. 326, 332 (1991).  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment,  Moore v. Derwinski, 1 
Vet.App. 356. 358 (1991).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in each case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3; See also 38 C.F.R. § 3.102 
(1998).

The veteran submitted an application for increased 
compensation based on unemployability in January 1994 and 
indicated that he had completed the 10th grade.  He noted at 
that time that he had last worked on a regular basis in 1979, 
and that he had had occupational experience as a truck 
driver.

The veteran is currently service connected for incomplete 
paralysis of the left peroneal nerve, evaluated as 30 percent 
disabling, left knee lateral instability, rated 30 percent 
disabling, shortening of the left leg, rated 10 percent, and 
gunshot wound scar and skin graft of the left knee, rated 10 
percent, herniated disc at L4-5, rated 20 percent, and right 
knee chondromalacia, rated 10 percent disabling.  A combined 
disability evaluation of 80 percent is in effect for the 
service-connected disabilities.  Therefore, the appellant 
meets the threshold requirements of 38 C.F.R. § 4.16(a) for 
consideration of a total rating based upon individual 
unemployability due to service-connected disability.  He 
asserts that he is unemployable solely on account of symptoms 
associated with his service-connected disabilities, and 
presented testimony upon personal hearing on appeal in 
September 1995 that although he could drive a truck, he could 
not lift or perform any significant physical labor on account 
of his back, and that people would not hire him.  He related 
that he could not sit or stand for any prolonged periods, and 
did not have the education or training to engage in other 
kinds of work. 

The veteran's service-connected knee and foot disabilities 
have been evaluated by VA on multiple occasions during the 
course of the appeal.  In February 1994, he complained of 
pain and stiffness of the left knee and dorsiflexion weakness 
resulting in a tendency to stub his toe and affect his gait.  
He said that he walked with a limp because of the restriction 
in mobility of the left knee and because of the shortening of 
the left lower leg.  The veteran stated that the site of a 
skin graft applied to the left knee was both painful and 
tender and that he had numbness and hyperesthesias of the 
left anterior lower leg and dorsum of the left foot.  It was 
noted that he had a brace for the left knee but did not wear 
it very much because it was uncomfortable.  He indicated that 
he had pain all the time, was unable to sit for other than 
short periods, and that ambulation and weightbearing were 
painful and uncomfortable.  He said that he could not kneel, 
squat, or crawl, and had considerable difficulty in climbing 
stairs and could not climb ladders.  It was noted that he 
also stated that he had a low back problem with pain 
radiating down the right leg.  It was reported that the 
veteran stated that he was unemployable because of those 
conditions, but that it was not clear as to whether he had 
ever sought employment or had entered into any kind of 
vocational rehabilitation program.

Following general medical examination, pertinent diagnoses 
were residuals of gunshot wound, left lower leg involving the 
upper tibia and fibula with resultant foreshortening of the 
left leg and restriction of mobility of the left knee; 
probable degenerative joint disease involving the left knee 
(severe) and secondarily the right knee as well (minimal); 
left peroneal palsy; and discogenic disease at L4 and L5-S1, 
with history of intermittent right sciatic nerve irritation.  
The examiner commented that it was very likely that the 
veteran was unemployable based on his total history and his 
several significant impediments.  

Upon VA special joint examination in February 1994, the 
appellant related that he had discomfort and instability of 
the left knee region with limited physical ability and 
residual weakness in dorsiflexion as well as sensory defect 
in the lower leg.  He said that his medications included 
muscle relaxants and Percocet 3 - 4 times per day when 
needed.  Pertinent diagnoses on this occasion were residual 
peroneal nerve injuries, left knee, secondary to gunshot 
wound; residuals of gunshot wound, left knee region; probable 
neuroma scar, medial tibia; post-traumatic arthritic changes 
of the left knee; and 3.5 centimeter shortening of the left 
lower extremity secondary to fracture.  

VA outpatient clinic records between February and April 1994 
reflect that the appellant sought treatment primarily for 
radicular right lower extremity pain.  He was hospitalized at 
a VA facility between May and June 1994 for a condition not 
relevant to this appeal where a physical examination was 
noted to be remarkable for severe scarring and deformity of 
the left knee and leg and an antalgic gait.  It was indicated 
that he had lower back pain and pain radiating down his right 
lower extremity.  During the course of his admission, he was 
placed in traction periodically and was given Naprosyn and 
bed boards.  He subsequently indicated that this treatment 
had very little effect and voluntarily discontinued the 
analgesic.  He was provided with a brace at that time for an 
unstable left knee.

The veteran was afforded VA examination of the spine in March 
1995 and had complaints which included chronic pain and 
decreased motion of the left knee.  He related that he had a 
cramping sensation in his toes and that the top of his left 
foot was numb.  He indicated that he wore a lift inside his 
left shoe and used a brace for stability of the left knee.  
He said that he continued to have back pain, but not on a 
full-time basis.  The appellant stated that he had pain with 
moderate lifting as well as with prolonged sitting and 
walking.  

Upon physical examination, it was revealed that the veteran's 
left leg lacked approximately 35 degrees of full extension.  
There was 100 degrees of active flexion. He had slight medial 
knee joint laxity, but it was noted that examination of this 
was limited by complaints of joint pain when tested.  There 
was marked bony and soft tissue defect of the left knee on 
visual examination.  He had no extension of the left great 
toe and all extensors of the toes of the left foot were quite 
weak.  There was a trace ankle jerk on the left as compared 
to that of the right.  It was noted that his quadriceps 
strength on the left was fair but that he had pain with 
active quad sets in the region of the left knee.  Calf size 
was one centimeter larger on the left than on the right.  

Examination of the lumbar spine disclosed tenderness to 
palpation in the lower segments of the back.  The veteran was 
observed to walk with a noticeable limp on the left leg.  
There was 20 degrees of side bending to the left and 25 to 
the right.  He had 10 degrees of extension with complaints of 
pain.  Flexion was to 80 degrees with pain.  Straight leg 
raising was negative although it did cause some increase in 
back pain.  No radiculopathy was produced.  Sensation in the 
right lower extremity was normal.  No atrophy was noted of 
the musculature of the lower extremities.  Assessments 
included chronic low back pain secondary to herniated discs 
at L4, L5 and S1.  

A letter of clarification dated in September 1995 from a VA 
physician's assistant addressed to the appellant's accredited 
representative indicated that the veteran's compensation and 
pension examination was performed by him in March 1995.  It 
was his opinion that the appellant was currently unemployable 
due to his multiple orthopedic disabilities.  The veteran 
testified at a personal hearing at the RO in September 1995 
in support of his claims, including his claim for 
unemployability.

Pursuant to the July 1997 Board remand, the veteran was 
examined by the VA in November 1997.  The VA general medical 
examiner noted at that time that he had reviewed all of the 
prior medical information of record.  It was reported that 
the appellant related that the left knee had begun to drain 
in the last year for which he had been placed on antibiotics.  
He indicated that current complaints centered around both 
knees, lower back, and intermittent numbness in the left leg.  
The veteran was reported to have stated that he had been an 
over-the-road truck driver since approximately 1980 and made 
about 1200 dollars per week.  An overall physical examination 
was performed.  The examiner noted, among other things, that 
the findings on neurological evaluation were essentially the 
same as described in his examination in 1994.  Orthopedic 
evaluation was deferred for a special examination.  An 
opinion was rendered to the effect that "the veteran is 
employable and, in fact, is fully employed as a trucker at 
this time."

Upon VA special joints examination conducted subsequently in 
November 1997, the veteran complained of pain, stiffness and 
restricted motion of the left knee, and right knee pain, as 
well as left buttock and hamstring pain and numbness related 
to a low back disorder.  It was noted that he was working as 
a truck driver, but did no loading and unloading, and feared 
that if he lost his job he would not be able to work as a 
truck driver because of activity restrictions, to include 
bending and lifting.  It was reported that he had worked for 
his current employer for two or three years.  

Upon examination, it was observed that the appellant could 
transfer and walk without painful gait or difficulty with 
transfer.  It was noted that he walked with a short-leg gait 
on the left consistent with footdrop and peroneal nerve 
palsy.  It as reported that this was only moderate and that 
the footdrop seemed incomplete.  There was about 20 degrees 
valgus at the knee where the veteran had sustained a gunshot 
wound.  There was moderate deformity of the soft tissues 
posteriorly and anteriorly.  The appellant was observed to 
have some crusting over the anterior aspect of a his large 
skin graft, but no active drainage or other signs of active 
infection were shown.  An X-ray of the left knee was 
interpreted as showing a healed fracture of the fibular neck, 
which was the site of the common peroneal nerve as it wound 
about the proximal fibula.  There was atrophy of the left 
thigh and calf and weakness of ankle and toe dorsiflexors 
consistent with peroneal nerve palsy.  It was noted that the 
veteran was unable to rise up on the heel while standing, but 
was able to dorsiflex the foot while seated in the neutral 
position.  There was no active dorsiflexion of the great toe 
and week dorsiflexion of the lesser toes rated 3+ on a five 
point scale.  Sensation disturbance was elicited on the 
dorsum of the foot.  

The veteran's right knee was reported to appear unremarkable 
except for crepitation with patellofemoral motion which was 
moderately sensitive.  It was determined that this was 
consistent with chondromalacia.  With respect to the low 
back, the examiner stated that there was moderate restriction 
of motion.  There was a mild list in the spine consistent 
with pelvic obliquity due to the shortening of the left leg.  
The veteran could hyperextend the low back 10 degrees and was 
able to lateral bend 20 degrees to the left and right.  The 
extremes of motion were mildly uncomfortable.  He had 
reported to have mild positive stretch sign of the left leg 
at 70 degrees with low back and left buttock discomfort at 
that point.  Reflexes of the knees were present and 
symmetric.  Reflex at the ankle seemed absent and there was 
only trace activity on the right.  There was no particular 
tenderness in the low back to touch.  

Radiological studies were interpreted as showing minimal 
degenerative changes of the lumbar spine, and healed 
fracture, valgus deformity and advanced degenerative changes 
of the left knee.  An X-ray of the right knee was 
unremarkable.  

The examiner commented that it was his belief the veteran's 
most limiting feature at present was the impairment of his 
left leg and the resulting pain in the buttock and hamstring 
area with exertional activities.  It was found that the 
opposite right leg had become more undependable and made 
other than sedentary work difficult.  The examiner added that 
he believed the veteran could continue to work in his current 
job situation as concessions had been made, but likely would 
not be employable as a truck driver who was required to load 
and unload materials on a full-time basis due to the 
combination of left leg, right knee and low back disorders. 

Analysis 

For the appellant to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect that he is unable to work due solely to 
his service-connected impairment, taking into account his 
education, work experience and related factors.  The opinions 
of medical examiners who have seen him in person are 
important evidence.  Essentially, however, the issue is 
whether a particular job, or type of job, is within the 
veteran's physical and mental capabilities.  See Moore v. 
Derwinski, 1 Vet.App. 83 (1991). 

After a careful review of the medical evidence in this case, 
the Board is of the opinion that the veteran's service- 
connected disabilities are not so impairing as to warrant a 
total rating based upon individual unemployability due to 
service-connected disabilities at this time.

On VA joints examination in November 1997, the veteran's 
primary disability was determined to be left leg impairment 
with resulting pain in the buttock and hamstring area with 
exertional activities.  A severe degenerative process of the 
left knee has been shown on X-ray, as well as valgus 
deformity, limb shortening, partial peroneal palsy with 
footdrop function and sensation disturbance about the knee 
and over the dorsum of the foot.  It was indicated at that 
time that the right knee had become more symptomatic as a 
result thereof.  The record reflects that the veteran has 
been issued a knee brace in this regard.  The service-
connected low back disorder is characterized by moderate 
restriction of motion, mild listing of the spine, some 
positive straight leg raising and an absent ankle jerk.  A 
history of intermittent sciatica has been recorded.  As well, 
VA examination reports have indicated that there is 
tenderness of the service-connected skin graft scar.  

The Board notes that the 30 percent ratings assigned for the 
left knee and incomplete paralysis of the peroneal nerve, as 
well as the 80 percent combined disability evaluation for all 
service-connected disabilities are already recognition of the 
severity of those disorders.  The Board observes, however, 
that while this certainly indicates that his service-
connected disabilities are substantially limiting, these 
disorders cannot be considered so disabling to warrant an 
award of a total rating based upon individual unemployability 
consistent with his high school education, and specialized 
occupational experience outlined above.  The Board notes that 
upon most recent VA joints examination in November 1997, it 
was reported that the veteran could transfer and walk without 
painful gait and did not have difficulty with transfer.  
Although it was strongly noted that he could not engage in 
any heavy lifting, loading and unloading and other strenuous 
activities, it was reported that he continued to work as a 
truck driver on a full-time basis.  Thus, his testimony and 
other statements in the record attesting to his 
unemployability are patently contradicted by the fact that he 
is currently employed and has worked steadily for the same 
employer for the last two or three years.  

Moreover, each examiner on the most recent VA examination in 
November 1997 determined that he was employable within his 
limitations.  As well, the evidence of record discloses that 
it does not appear that the appellant seeks regular treatment 
for the service-connected disabilities and that he has 
demurred on any surgical intervention for chronic 
symptomatology.  Consequently, after a careful review of the 
medical evidence in this case, the Board finds that the 
record does not demonstrate that the veteran's service-
connected disabilities, either singly or in the aggregate, 
prevent him from securing substantially gainful employment.  
Accordingly, the Board finds that a total rating based on 
unemployability due to service-connected disability is not 
warranted.

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

A total evaluation based on unemployability due to service- 
connected disability is denied.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

